Citation Nr: 0603093	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Patrick E. McFarland, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1998 to July 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
the condition.  A January 2001 rating decision granted 
service connection for degenerative disc disease of the 
lumbosacral spine with limitation of motion and assigned a 20 
percent rating.  The veteran continues to appeal for a higher 
initial rating.

Since the veteran is requesting a higher initial rating for 
his low back condition, the Board has recharacterized this 
issue as involving the propriety of the initial rating in 
light of the important distinction noted in Fenderson v. 
West, 12 Vet. App. 119 (1999).

A videoconference hearing was held before the undersigned 
Veterans Law Judge in February 2002.

In August 2003 and December 2004, the Board remanded the 
claim on appeal for further development and due process 
considerations.  Supplemental statements of the case (SSOC) 
were issued in November 2003 and in July 2004, reflecting the 
RO's continued denial of the claim on appeal.  The claim has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 20 percent for 
DDD of the lumbosacral spine with limitation of motion has 
been accomplished.

2.  The veteran's lumbosacral spine disability is manifested 
by symptoms such as pain and limited motion, including 
forward flexion limited to 60 degrees, but not symptoms 
approximating severe limitation of motion, severe lumbosacral 
strain,  ankylosis, or radiculopathy. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for DDD of the lumbosacral spine with limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5292 (2002) and Diagnostic Codes 5235 - 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished. 

Through August 2002, August 2004 and November 2005 notice 
letters, the January 2001 rating action, the July 2001 SOC 
and the November 2003 and December 2004  SSOCs, the RO 
notified the veteran and his attorney of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the  opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet.  App. 183, 187 
(2002) (addressing the duties imposed by 38  U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment  records, or records 
from other Federal agencies. The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App.  
112 (2004), the United States Court of Appeals for Veterans  
Claims (Court) held that proper VCAA notice should notify the  
veteran of: (1) the evidence that is needed to substantiate  
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in  
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time"  
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the January 2001 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory  provision involved was designed to protect such 
that the error affects 'the essential fairness of the  
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103  
(2005).  The Board finds that, with respect to the matter 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claim was developed and re-adjudicated after notice was 
provided.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir.  
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Additionally, the Board finds that all necessary development 
on the claim for initial rating in excess of 20 percent for 
DDD of the lumbosacral spine with limitation of motion 
currently under consideration has been accomplished.  The RO, 
on its own initiative as well as pursuant to Board Remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include obtaining service medical records and VA 
medical records.  The veteran was afforded VA examinations in 
October 2000 and October 2002 in connection with his claim; 
the reports of which are associated with the claims file.  In 
addition, the veteran was afforded the opportunity for an 
additional VA examination to assess and clarify the current 
severity of his service-connected lumbosacral spine 
disability.  A June 2004 Board remand instructed the RO to 
schedule the veteran for a VA examination.  The Board notes 
that the RO's August 2004 notice letter informed the veteran 
that a VA examination was being scheduled and the 
consequences for failing to report for such examination.  The 
duty to assist is not boundless and it is not a one-way 
street.  Wood v. Derwinski. 1 Vet. App. 190 (1991).  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  In this instance, pursuant to the 
June 2004 Board remand, the RO scheduled the veteran for a VA 
examination in December 2004; however, the veteran failed to 
report nor did he contact the RO or the VA medical center to 
reschedule the examination.  Moreover, in the December 2004 
SSOC, the veteran was notified that based on his failure to 
report for the scheduled VA examination, no change in the 
prior denial was warranted.  Furthermore, in a November 2005 
letter, the RO afforded the veteran another opportunity to 
contact them to reschedule the VA examination, noting that 
evidence expected from this examination might be material to 
the outcome of his claim.  However, the veteran never 
responded to any of the RO's correspondence.  Thus, as the 
present claim constitutes an initial claim for compensation, 
the Board proceeds to review and decide the claim based on 
the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The veteran contends that his service connected DDD of the 
lumbosacral spine with limitation of motion warrants an 
initial rating in excess of 20 percent.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time based on the facts found) is required. See Fenderson, 12 
Vet. App. at 126.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's lumbosacral spine disability was originally 
evaluated by the RO under Diagnostic Codes 5010-5292 and 
assigned an initial 20 percent disability rating.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition, 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2005).  Thus, the veteran's 
degenerative changes are evaluated as limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5292.

Diagnostic Code 5010 directs that the evaluation be conducted 
under Diagnostic Code 5003, which states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  If the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, 
then a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, limitation of motion of the lumbar spine provided 
a 20 percent rating for moderate limitation of motion of the 
lumbosacral spine, and a 40 percent rating for severe 
limitation of motion of the lumbosacral spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Consideration is also given to evaluating the veteran's low 
back disability under Diagnostic Code 5295, which pertains to 
lumbosacral strain.  Under the criteria in effect prior to 
September 26, 2003, Diagnostic Code 5295 provided a 20 
percent rating with muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, and a 40 percent rating for severe lumbosacral 
strain with listing of the whole spine to  the opposite side; 
positive Goldthwaite's sign, marked  limitation of forward 
bending in a standing position, loss of  lateral motion with 
osteo-arthritic changes, or narrowing or  irregularity of 
joint space, or some of the above with  abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

With respect to other former diagnostic codes pertaining to 
the lumbar spine, there is no medical evidence of fracture 
residuals, cord involvement, ankylosis and/or lumbosacral 
strain.  Therefore, former Diagnostic Codes 5285, 5286, 5289 
and 5295 are therefore not for application at any time during 
this appeal period. 

The Board also notes that the veteran has not been found to 
have intervertebral disc disease of the lumbosacral spine so 
the provisions for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003), are not 
applicable.

Effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see the November 2003 and December 2004 
SSOCs), there is no due process bar to the Board in also 
considering the former and revised criteria.

With respect to the revised criteria for disability of the 
spine that came into effect on September 26, 2003, lumbar 
spine limitation of motion and lumbosacral strain are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2005).  

Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine,  those disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease,  the following ratings will 
apply:  a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis,  or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable  ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
is warranted for unfavorable ankylosis of the entire spine.

Additionally, in particular, under Note (1) evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment are to be rated 
separately under the appropriate diagnostic code.  Under Note 
(2), for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
to 240 degrees.  Finally, under Note (5), for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

After careful consideration of the evidence in light of 
applicable criteria, the Board finds that the weight of the 
medical evidence establishes that the criteria for an initial 
rating greater than 20 percent for DDD of the lumbosacral 
spine with limitation of motion have not been met at any time 
since the effective date of the grant of service connection.

With respect to the old criteria under Diagnostic Code 5292, 
the Board notes that to warrant a rating in excess of 20 
percent, the evidence must show that the veteran's disability 
is productive of severe disability due to limitation of 
motion of the lumbosacral spine.  In that regard, the Board 
notes that on October 2000 VA examination, the veteran 
exhibited forward flexion 0 to 60 degrees, lacking 35 
degrees; extension backwards was 0 to 10 degrees lacking 25 
degrees; lateral flexion was 0 to 15 degrees bilaterally, 
lacking 25 degrees bilaterally; and rotation was 0 to 20 
degrees bilaterally, lacking 15 degrees bilaterally.  A 
December 2000 MRI of the lumbar spine revealed central disk 
herniation at L4-5 and greater at L5-S1, without significant 
thecal sac compression or foraminal stenosis and mild disk 
bulge and degenerative changes at L2-3.  A September 2001 EMG 
study was normal.  

An April 2002 VA outpatient treatment record reflects that 
the veteran's lower extremities had normal range of motion 
and that the veteran claimed pain on straight leg raising at 
about 30 to 40 degrees bilaterally.  The physician commented 
that when the veteran was not attending to the examination, 
he moved with great rapidity and agility.  He had no 
difficulty standing on one leg to don trousers, he bent over 
to tie his shoelaces and transferred from the examining table 
to floor to chair.  The physician diagnosed back pain.  The 
most recent range of motion testing reflected in the October 
2002 VA examination report showed forward flexion to 60 
degrees, extension to 20 degrees, and lateral bending to 15 
degrees.  The physician noted that the veteran had minimal 
tenderness of lumbar paraspinal muscles and neck movements 
were full.  While the medical findings noted above show a 
limitation of motion in the lumbar spine, as well as chronic 
pain, these findings clearly do not represent severe 
limitation of motion, nor were they described by any of the  
examining physicians as such.  In addition, the Board notes 
the lack of evidence of such findings as loss of strength, 
loss of coordination, or muscle atrophy that are more 
suggestive of severe disability.  In fact, in the October 
2002 VA examination report, the examiner specifically noted 
that the veteran's strength was normal and his motor showed 
no atrophy.  Thus, these findings are consistent with no more 
than moderate limitation of motion and do not support a 
higher rating on the basis of severe limitation of motion 
under Diagnostic Code 5292.

Additionally, the Board finds that a rating in excess of 20 
percent is not warranted under the version of DC 5295 in 
effect prior to September 26, 2003.  The veteran is shown to 
have back pain, some limitation of motion and degenerative 
disc disease. However, there is no evidence of listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that the competent and 
probative evidence is absent for objective evidence of severe 
lumbosacral strain symptoms.  Therefore, the next higher 
rating of 40 percent under Diagnostic Code 5295 is not 
warranted. 

The Board further finds that a rating in excess of 20 percent  
rating is not warranted pursuant to the amended regulations 
effective September 26, 2003.

According to the most recent VA examination report from 
October 2002, the veteran complained of low back pain, which 
at times radiated to his right hip area and sometimes to his 
neck, and occasional numbness affecting the medial aspect of 
the right thigh.  The veteran did not believe he had weakness 
or noticed any muscle atrophy.  The veteran reported pain at 
least three to four days per week and if he sat in any 
position for more than 45 minutes he would also have pain.  
On examination, the veteran's forward flexion was limited to 
60 degrees (normal is 90 degrees), extension was limited to 
15 degrees (normal is 30 degrees) and right and left lateral 
flexion was limited to 15 degrees (normal is 35 degrees).  
The examiner noted that the veteran sat comfortably, his 
strength was normal in all four extremities, 
sternocleidomastoids was normal, motor showed no atrophy, 
sensation reflected that all modalities were intact.  The 
veteran could walk on his toes as well as on his heels and he 
was able to perform a deep knee bend.  He had minimal 
tenderness of lumbar paraspinal muscles and neck movements 
were full.  The impression was low back syndrome and lumbar 
disc disease.  The examiner commented that the veteran's 
neurologic examination was nonfocal and his knee reflexes 
were hypoactive, but were symmetric.  Also, the examiner 
commented that the veteran had some restriction in the range 
of motion, that the clinical examination was not suggestive 
of lumbosacral radiculopathy and that the veteran did not 
have evidence of neuropathy.  

The Board finds that there is no medical evidence for the 
period from the effective date of the revised regulations, 
that more nearly approximates the criteria for a rating in 
excess of 20 percent.  In this regard, the medical evidence 
reflects that the veteran has forward flexion to 60 degrees; 
however, this finding is consistent with a 20 percent rating 
under the revised regulations.  Furthermore, there is no 
medical evidence reflecting that the veteran has ever been 
found to have forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine to warrant the next higher rating of 40 
percent under the revised regulations.  Accordingly, the 
veteran's lumbosacral spine disability does not warrant more 
than the assigned evaluation of 20 percent.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for DDD of the lumbosacral spine with limitation 
of motion at any time since the grant of service connection.   
See also DeLuca, 8 Vet. App. 202.  However, there is no 
evidence that functional loss due to pain, weakness, or 
excess fatigability produces any greater disability than that 
which has already been considered in assigning the current 20 
percent evaluation. 

The Board notes that the medical evidence of record that 
provides a basis for evaluation of the veteran's lumbar spine 
disability dates back to October 2002, and includes limited 
findings; however, the Board has no choice but to evaluate 
the claim on the basis of such evidence.  While further 
examination of the spine may have elicited additional 
findings upon which to evaluate the veteran's disability, the 
veteran has not cooperated in the Board's, and the RO's, 
efforts to obtain such additional information as demonstrated 
by the veteran's failure to show for a scheduled VA 
examination in December 2004 and failure to respond to RO 
correspondence in November 2005. 

The Board has considered the statements submitted by the 
veteran and his attorney as well as the testimony before the 
undersigned, regarding the severity of the veteran's 
lumbosacral spine disability.  Although the veteran is 
competent to report his symptoms; he is not a medical 
professional and his statements do not constitute competent 
medical evidence in regard to the severity of his lumbar 
spine disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that the veteran's DDD of the 
lumbosacral spine with limitation of motion is no more than 
moderately disabling.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected lumbosacral spine disability 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  In this regard, the Board notes that the veteran's 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the evidence in light of the 
criteria in effect prior to and subsequent to the September 
26, 2003, change in rating criteria, but finds that, since 
the July 10, 1999, effective date of the grant of service 
connection, there is no basis for assignment of more than a 
20 percent rating for the veteran's DDD of the lumbosacral 
spine with moderate limitation of motion.  Hence, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 20 percent for DDD of the 
lumbosacral spine with limitation of motion is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


